IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00334-CR

ANASTACIO MARTINEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 21st District Court
                             Burleson County, Texas
                              Trial Court No. 15,623


                          MEMORANDUM OPINION


       Anastacio Martinez appealed his conviction for Driving While Intoxicated. He has

now filed a motion to dismiss his appeal. The motion is signed by both Martinez and his

attorney.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.2(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed October 9, 2019
Do not publish
[CR25]




Martinez v. State                             Page 2